Citation Nr: 0947172	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to an increased rating for left knee strain 
with laxity, currently rated as 30 percent disabling.

4.  Evaluation of left knee degenerative joint disease (DJD) 
with limited motion and pain, currently rated as 10 percent 
disabling.

5.  Entitlement to a separate rating for left knee limitation 
of extension.

6. Evaluation of lumbar spine degenerative disc disease (DDD) 
with limited motion, currently rated as 20 percent disabling.

7.  Evaluation of lumbar spine DDD, with left lower extremity 
radiculopathy, currently rated as 20 percent disabling.

8.  Entitlement to an increased rating for shortening of the 
right leg, currently rated noncompensable.

9.  Entitlement to an effective date earlier than December 
29, 2003, for the grant of housebound special monthly 
compensation (SMC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
January 1962.

These matters initially came before the Board of Veterans' 
Appeals (Board) from two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2004, the RO granted service connection for lumbar 
spine DDD with limited motion and for lumbar spine DDD with 
radiculopathy, and assigned separate ratings of 20 percent 
for these disabilities.  The RO also addressed a claim that 
the Veteran had filed for an increased rating for his 
service-connected left knee fracture residuals with left knee 
strain, traumatic arthritis, and atrophy of the left 
quadriceps.  The RO granted separate ratings for two separate 
left knee disabilities, left knee strain with laxity and left 
knee DJD with limited motion and pain, and assigned 30 and 10 
percent ratings for these disabilities, respectively.  As the 
30 percent rating for left knee strain with laxity was 
indicated by the RO to be an increase in the 20 percent 
rating previously assigned for left knee fracture residuals, 
the Board considers the claim with regard to this disability 
as one for an increased rating.  In contrast, the Veteran's 
disagreement with the rating for left knee DJD with limited 
motion and pain is a disagreement with the initial rating 
assigned for this disability.

In its May 2004 decision, the RO also denied the Veteran's 
claim for an increased rating for right leg shortening, 
currently rated noncompensable, and denied the Veteran's 
claim for an effective date earlier than December 29, 2003 
for housebound SMC.

In September 2005, the RO, among other things, denied service 
connection for left and right ankle disabilities.

In March 2008, the Board remanded each claim.  In that 
decision, the Board erroneously characterized the effective 
date issue as entitlement to an effective date earlier than 
February 5, 2003 (as opposed to December 29, 2003), for 
housebound SMC and has recharacterized the issue on the title 
page.

The issues of entitlement to service connection for left and 
right ankle disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee strain has been characterized by 
severe laxity but no nonunion of the tibia and fibula.

2.  Left knee DJD has been manifested by painful motion and 
functional flexion to 90 degrees or greater.

3.  Left knee DJD has been manifested by limitation of 
extension to 10 degrees.

4.  The Veteran's lumbar spine DDD with limited motion has 
been manifested by forward flexion of the thoracolumbar spine 
of at least 65 degrees throughout the appeal period, and 
there is no evidence of severe lumbosacral strain.

5.  The Veteran's lumbar spine DDD with left lower extremity 
radiculopathy has been manifested by moderately severe 
incomplete paralysis of the sciatic nerve.

6.  The shortening of the Veteran's right leg has been less 
than 1 1/4 inches.

7.   The Veteran filed a claim for housebound SMC on December 
29, 2003, and this is the date as of which he met the 
criteria for this benefit.  The RO's prior March 1999 
decision denying housebound SMC did not contain clear and 
unmistakable error (CUE), and there was no formal or informal 
claim filed between the March 1999 decision and the December 
29, 2003 claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left knee strain with laxity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee DJD with limited motion and pain have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2009).

3.  The criteria for a separate, 10 percent evaluation for 
limitation of left knee extension have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2009).

4.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine DDD with limited motion have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003); Diagnostic Codes 5235 to 5243 (2009).

5.  The criteria have been met for an evaluation of 40 
percent for lumbar spine DDD with left lower extremity 
radiculopathy. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2009).

6.  The criteria for a compensable evaluation for right leg 
shortening have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5275 (2009).

7.  An effective date earlier than December 29, 2003, for 
housebound SMC, is not authorized. 38 U.S.C.A. §§ 1115, 1502, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.351, 3.352, 
3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The claims for higher ratings for lumbar spine DDD with 
limited motion and left lower extremity radiculopathy, and 
for a higher rating for left knee DJD, arise from the 
Veteran's disagreement with the initial ratings assigned 
after the grants of service connection for these 
disabilities.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the remaining claims being decided, for increased 
ratings for left knee strain with laxity and right leg 
shortening, and for an earlier effective date for housebound 
SMC, in August 2004 and May 2008 letters, the RO notified the 
Veteran of the evidence needed to substantiate these claims.  
These letters also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the August 2004 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the May 2008 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in an August 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all available identified post-service VA and 
private treatment records.  In addition, there is 
documentation as to records that were not available.  For 
example, there are affidavits of no records found from R.E. 
Thomason General Hospital and Dr. Hernandez and a letter from 
the Amarillo VA Medical Center (VAMC) indicating in response 
to a fourth request for records from the Lubbock outpatient 
clinic that, after a search of files and lists, no records 
relating to the Veteran had been found.  The RO prepared a 
formal finding of unavailability listing the steps taken to 
obtain these records prior to determining that they were 
unavailable.  Moreover, the Board's March 2008 remand 
instructed the RO to request from the Social Security 
Administration (SSA) records relating to its disability 
determination relating to the Veteran.  In a June 2008 reply, 
SSA indicated that the records did not exist and further 
efforts to obtain them would be futile because they had been 
destroyed.   Thus, with regard to identified records that it 
was unable to obtain, VA complied with its duty to assist.  
38 C.F.R. § 3.159(c)(1),(2) (allowing VA to end efforts to 
obtain private and Federal records where response indicates 
that records sought do not exist or further efforts to obtain 
them would be futile).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for left 
knee DJD with limited motion and pain and lumbar spine DDD 
with limited motion and left lower extremity radiculopathy, 
the claims for increased ratings for left knee strain with 
laxity and right leg shortening, and the claim for an earlier 
effective date for housebound SMC are thus ready to be 
considered on the merits.


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Where initial ratings assigned are appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Similarly, where an award of 
service connection for a disability was previously granted 
and the claim is for an increased rating, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).  In other words, with regard to the claims for 
both higher initial ratings and increased ratings, the 
evaluations may be "staged" in accordance with changes in 
the Veteran's condition.  The Board has considered whether 
staged ratings are warranted. However, it finds that the 
disabilities at issue have not significantly changed 
throughout the appeal period and that uniform ratings are 
appropriate.

There are also special requirements with regard to rating 
musculoskeletal disabilities rated in part based on 
limitation of motion, such as the Veteran's left knee DJD 
with pain and limitation of motion and his lumbar spine DDD 
with limited motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Thus, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Left Knee

Disabilities of the knee are rated pursuant to criteria in 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263.  
The Veteran's left knee strain with laxity is rated 30 
percent under DC 5257, applicable to recurrent subluxation or 
lateral instability of the knee.  This is the maximum rating 
for severe recurrent subluxation or lateral instability.  The 
Veteran's left knee DJD with pain and limited motion is rated 
10 percent under DC 5260.  Pursuant to DC 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  DCs 5260 applies to limitation of flexion of the 
knee.  Under DC 5260, a 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.

VA's General Counsel has held that a Veteran who has 
limitation of motion and instability of the knee may be 
evaluated separately under DCs 5003 and 5257 provided 
additional disability is shown. VAOPGCPREC 23-97 (July 1, 
1997); VAOGCPREC 9-98 (August 14, 1998).  In addition, a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).

Under DC 5261, a noncompensable evaluation is warranted where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is appropriate where extension of the leg is limited 
to 10 degrees; and a 20 percent rating is warranted for 
extension limited to 15 degrees. A 30 percent rating is for 
assignment for extension limited to 20 degrees.

As noted, the Veteran is receiving the maximum rating under 
DC 5257 for severe recurrent subluxation or lateral 
instability, and therefore he cannot receive a higher rating 
under this diagnostic code.  The only potentially applicable 
diagnostic code with a higher rating is DC 5262, under which 
a 40 percent rating is warranted for nonunion of the tibia 
and fibula with loose motion requiring a brace.  There are 
multiple reports of X-rays taken during the appeal period, 
and none show nonunion of the tibia and fibula.  February and 
December 2003 X-rays showed osteophyte formation, a slightly 
deformed patella suggesting the presence of sequelae or 
trauma, and narrowing of the patellofemoral joint space, 
while the tibio-femoral joint space was preserved and soft 
tissues were unremarkable.  March 2004 VA examination X-rays 
showed only osteoarthritic changes.  The August 2006 VA 
examination report X-rays showed advanced degenerative 
arthropathy mostly in the patellofemoral compartment with 
suspected mild degenerative narrowing of the medial and 
lateral compartments, and no other changes.  Thus, as the X-
rays taken throughout the appeal period do not reflect that 
there was nonunion of the tibia and fibula, the Veteran is 
not entitled to a 40 percent rating under DC 5262, the only 
higher schedular rating available under a diagnostic code 
potentially applicable to his left knee strain with laxity.

In addition, the Veteran is not entitled to a rating higher 
than 10 percent for his left knee DJD with pain and limited 
motion.  The 10 percent evaluation contemplates pathology 
productive of painful motion and is consistent with 
limitation of flexion to 45 degrees.  In order to warrant a 
higher evaluation, the disability must more nearly 
approximate the functional equivalent of flexion to 30 
degrees.  See 38 C.F.R. § 4.7; DeLuca, supra.  An August 2003 
VA treatment note indicated that range of motion was 0 to 135 
degrees with no guarding on active or passive range of 
motion.  During the March 2004 VA examination, the Veteran 
complained of worsening and daily pain lasting all day and 
additional pain on any kind of minimal prolonged walking or 
standing.  On examination, flexion was limited to 120 degrees 
with pain at 125 degrees.  Extension was limited to 4 
degrees, with pain beginning at 5 degrees.  The examiner 
indicated that on acute flare-ups of pain, there was 50 
percent less range of motion in the knee, and that there were 
objective signs of fatigability.  On repetitive motion of the 
knee 5 times, flexion was decreased to 90 degrees and 
extension "decreased" to 1 degree (even though 1 degree is 
farther than 4 degrees).  On the August 2006 VA examination, 
flexion was limited to 90 degrees with pain, extension to 10 
degrees due to pain.  The Veteran indicated that, during 
flare-ups, the weakness and pain caused him to slow down 
while walking.  

Thus, as there is no indication that left knee flexion was 
functionally limited to less than 45 degrees at any time 
during the appeal period the Veteran is not entitled to an 
evaluation in excess of 10 percent under DC 5260.

However, given that extension was limited to 10 degrees on 
the August 2006 VA examination, a separate 10 percent rating 
is warranted for limitation of extension of the left knee.  
VAOPGCPREC 9-2004. 

In addition, while pain and other factors caused additional 
limitation of motion, no higher rating is warranted pursuant 
to the DeLuca factors because these factors did not result in 
flexion limited to less than 45 degrees or extension limited 
to more than 10 degrees, the requirements for the next higher 
20 percent evaluations under DCs 5260 and 5261, respectively.  
The range of motion figures also reflect that there was no 
ankylosis warranting a higher rating under DC 5256.

The Veteran, relatives, and friends submitted written 
statements describing the pain and limitations that he 
experiences due to his left knee disabilities.  These 
witnesses are competent to report his symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  To the extent that 
these witnesses have asserted that the Veteran's service-
connected left knee disabilities warrant ratings higher than 
those assigned, the detailed findings in the medical 
examination reports indicating that there is no nonunion of 
the tibia and fibula, flexion 30 degrees or less, or 
extension 10 degrees or less, outweigh the general 
contentions of the lay witnesses.

For the foregoing reasons, ratings higher than 30 percent for 
left knee strain with laxity or higher than 10 percent for 
left knee DJD with pain and limitation of motion are not 
warranted.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine

The Veteran filed his claim for an increased rating for his 
lumbar spine disabilities in February 2003.  The criteria for 
evaluating diseases or injuries of the spine were amended on 
September 26, 2003.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
Veteran should be made.   If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change. 38 U.S.C.A. § 5110  (West 2002).

Pursuant to the criteria in effect from September 26, 2003, 
all disabilities of the spine are rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.  In its May 2004 decision, 
the RO identified the applicable diagnostic codes as 
38 C.F.R. § 4.71a, DCs 5243-5242.  These hyphenated 
diagnostic codes reflect that the Veteran has both arthritis 
and IVDS of the lumbar spine.  In addition, Note 1 to the 
General Rating Formula provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately, 
under an appropriate diagnostic code.  Pursuant to Note 1, 
the RO granted a separate 20 percent rating for left leg 
radiculopathy as a neurologic abnormality associated with his 
lumbar spine DDD under 38 C.F.R. § 4.124a, DCs 5243-8520.

Under the General Rating Formula, the Veteran's current 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

Prior to September 26, 2003, the criteria for rating 
disabilities of the spine contained differently numbered 
diagnostic codes applicable to lumbar spine disabilities.

DC 5289 provided for 40 and 50 percent ratings for favorable 
and unfavorable ankylosis of the lumbar spine.  DC 5292 
provided ratings based on limitation of motion of the lumbar 
spine.  Moderate limitation of motion of the lumbar spine was 
to be rated 20 percent disabling; and severe limitation of 
motion of the lumbar spine was to be rated 40 percent 
disabling.

DC 5295 provided ratings for lumbosacral strain.  Lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, was rated 20 percent disabling.  Severe lumbosacral 
strain with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, was rated 40 percent disabling.

DC 5293 contained the same ratings for incapacitating 
episodes as the current Formula for Rating IVDS based on 
incapacitating episodes, although it was not so entitled.  It 
also provided in a note preceding the criteria and Note 
following the criteria for separate ratings for neurologic 
manifestations and disabilities.

Lumbar Spine DDD with Limited Motion

The Veteran is not entitled to a rating higher than 20 
percent for his lumbar spine DDD with limited motion under 
the General Rating Formula because forward flexion of the 
thoracolumbar spine has not been functionally limited to 30 
degrees and there has been no ankylosis during the appeal 
period.  On the March 2004 VA examination, forward flexion of 
the lumbar spine was limited to 65 degrees, and range of 
motion figures were given for extension and right and left 
lateral flexion and rotation.  On the August 2006 VA 
examination, forward flexion of the lumbar spine was limited 
to 90 degrees, and range of motion figures were given for all 
planes.  Thus, the evidence reflects that there has not been 
limitation of forward flexion or ankylosis during the appeal 
period and a rating higher than 20 percent is therefore not 
warranted under the criteria in effect from September 26, 
2003.  Similarly, these range of motion figures reflect that 
the limitation of motion of the Veteran's lumbar spine is not 
severe, warranting a 40 percent rating under former DC 5292, 
and there is no ankylosis warranting a higher rating under DC 
5289.

As to the DeLuca factors, the Veteran complained of daily 
pain, stiffness, weakness, interference with daily activities 
in written statements and during the above examinations.  
However, on the March 2004 VA examination, repetitive motion 
resulted in flexion decreased to 50 degrees and extension 
decreased to 2 degrees.  Pain began at 70 degrees flexion and 
ended at 65 degrees and pain began at 10 degrees of extension 
and ended at 5 degrees.  On acute flare-ups, there was 50 
percent less range of motion in the lumbar spine.  On the 
August 2006 VA examination, pain began at 70 degrees forward 
flexion, and the Veteran was unable to repeat lumbar spine 
repetitive flexion due to lack of endurance.  The August 2006 
VA examiner estimated that the Veteran would have additional 
limitation of motion of forward flexion during flare-up of 
the lumbar spine limiting forward flexion to 70 degrees and 
mild additional limitation during repetitive use due to pain.  
Thus, while the Veteran has complained of and been limited by 
many of the DeLuca factors, there is no indication that there 
has been functional limitation resulting in forward flexion 
limited to less than 60 degrees or ankylosis warranting 
consideration of whether the symptoms more nearly approximate 
the requirements for the next higher 40 percent rating under 
the General Rating Formula.  The reduction by 50 percent of 
lumbar spine range of motion on acute flare-ups noted on the 
March 2004 VA examination was an approximation that does not 
warrant the conclusion that the limitation of flexion of the 
thoracolumbar spine more closely approximates limitation to 
30 degrees or less or favorable ankylosis warranting a 40 
percent rating, in light of the range of motion findings 
consistently indicating flexion of 60 degrees or greater.

The Board has also considered the possibility of a higher 
schedular rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes, which provides for ratings of 40 and 
60 percent for incapacitating episodes lasting 4 to 6 weeks 
and 6 weeks, respectively, during the previous twelve months.  
Note 1 to the Formula (as well as Note 1 to the criteria for 
rating IVDS prior to September 26, 2003) defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
While X-ray reports indicate IVDS and the Veteran stated 
during the March 2004 VA examination that he experienced 
severe lower back pain at least once every three months 
causing him to stay home in bed for a few days until he 
recovers, neither the March 2004 nor August 2006 VA 
examination reports nor any other documents reflect, and the 
Veteran has not alleged, that he has had incapacitating 
episodes as defined by Note 1.  A rating higher than 20 
percent is therefore not warranted under the Formula for 
Rating IVDS Based on Incapacitating Episodes.

In addition, the evidence does not warrant a rating higher 
than 20 percent under former DC 5295.  While the March 2004 
VA examination report indicated that there was moderately 
severe paravertebral muscle spasm of the lumbar spine, 
neither the March 2004 nor August 2006 VA examination reports 
indicated that there was listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal motion on 
forced mobility.  No joint space narrowing or irregularity 
was not in the March 2004 or August 2006 X-ray or MRI 
reports.  The May 18, 1998 X-ray report, which was printed on 
February 5, 2003, and which was used as the effective date of 
the grant of service connection and the 20 percent ratings, 
indicated only that there was DDD between L5-S1 with marginal 
osteophytes anteriorly.  The impression was of spondylosis 
deformans and L5-S1 DDD.

The Veteran, relatives, and friends submitted written 
statements describing the pain and limitations that he 
experiences due to his lumbar spine DDD with limited motion.  
These witnesses are competent to report his symptoms.  See 
Layno v. Brown, 6 Vet. App. at 469-470.  To the extent that 
these witnesses have asserted that the Veteran's lumbar spine 
DDD with limited motion warrants ratings higher than those 
assigned, the detailed findings in the medical examination 
reports outweigh the general contentions of the lay 
witnesses.

For the foregoing reasons, a rating higher than 20 percent is 
not warranted for the Veteran's lumbar spine DDD with limited 
motion at any time during the appeal period, and the claim 
for an increased rating for this disability must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

Lumbar Spine DDD With Left Lower Extremity Radiculopathy

As noted, the RO granted a separate 20 percent rating for 
left leg radiculopathy as a neurologic abnormality associated 
with his lumbar spine DDD under DCs 5243-8520.  Under DC 
8520, a 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is warranted for moderately severe incomplete 
paralysis of the sciatic nerve. A 60 percent rating is 
warranted for severe incomplete paralysis, with marked 
muscular atrophy. An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve.  Complete paralysis 
of the sciatic nerve is indicated when the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Id.

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the rating schedule.  For the 
following reasons, the Board finds that the paralysis of the 
Veteran's sciatic nerve is most appropriately characterized 
as moderately severe  incomplete paralysis rather than 
moderate or severe incomplete paralysis.

On the March 2004 VA examination, the only neurological 
abnormalities noted by the examiner related to the left lower 
extremity.  Deep tendon reflexes, pinprick, and vibratory 
sensations were depressed in the left lower extremity, and 
supine straight leg elevation of the left lower extremity was 
limited to 5 degrees.  The Veteran complained of lumbar spine 
pain radiating down the lower extremity with tingling and 
numbness.  X-rays showed degenerative changes and congenital 
changes and an MRI showed degenerative changes of the lumbar 
spine, most prominent at L4-5 without canal or foraminal 
stenosis.  The diagnosis included sciatic radiculopathy 
involving the left lower extremity associated with 
degenerative changes of the lumbar spine, most prominent at 
L4-5, without canal or foraminal stenosis.

A December 2004 Health Masters discharge summary indicated a 
an increase in lower extremity strength to 4/5 an 5/5.

On the August 2006 VA examination, neurological examination 
showed that motor strength of the upper extremities was 4/5.  
Right hips and knees were 4/5 and toes and ankles were 1/5.  
On the left side, hip strength was 2/5, knee strength was 
1/5, and toe strength was 1/5.  There was no muscle atrophy 
in the lower extremities.  The patellar reflex was 0-1+ 
bilaterally, the achilles tendon reflexes was 0-1+ 
bilaterally.  Babinski test was negative, sensory examination 
showed decreased sensation on the left thighs and distal 
lower extremities.  Sensory examination of the right side was 
intact.  Romberg test and Lasegue sign were negative.  The 
diagnosis was advanced lumbar spine DDD with sacralization 
with left lower leg radiculopathy.  A lumbar spine X-ray 
showed, at L4-5, osteophytic ridging and facet arthrosis with 
moderately severe lower neural foraminal stenosis on the left 
due to disc and osteophyte changes.  The examiner noted that 
this area was reviewed and in retrospect was present on the 
previous study.

Given the significant left lower extremity neurologic 
findings, the Board finds that the incomplete paralysis of 
the Veteran's sciatic nerve is most appropriately 
characterized as moderately severe, rather than moderate.  
The Veteran's left lower extremity radiculopathy therefore 
more closely approximates the criteria for a 40 percent 
rating under DC 8520.  This disability does not, however, 
more closely approximate the criteria for a 60 percent rating 
under DC 8520, as the March 2004 VA examiner did not indicate 
that here was muscle atrophy and the August 2006 VA examiner 
indicated that there was no muscle atrophy, and marked muscle 
atrophy is required for a 60 percent rating, along with 
severe incomplete paralysis.

For the foregoing reasons, a rating of 40 percent, but no 
higher, is warranted for the Veteran's lumbar spine DDD, with 
left lower extremity radiculopathy.  As the preponderance of 
the evidence is against a higher, 60 percent, rating, that 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.

Right Leg Shortening

The Veteran's right leg shortening is rated under 38 C.F.R. 
§ 4.71a, DC 5275.  DC 5275 provides that a 10 percent 
evaluation is assignable for shortening of the bones of the 
lower extremity by 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.). 
A 20 percent evaluation is assignable for shortening of the 
bones of the lower extremity by 2 to 21/2 inches (5.1 cms. to 
6.4 cms.). A 30 percent evaluation requires 2 1/2 to 3 inches 
(6.4 to 7.6 centimeters) of shortening. A 40 percent 
evaluation requires 3 to 3 1/2 inches (7.6 to 8.9 
centimeters) of shortening. A 50 percent evaluation requires 
3 1/2 to 4 inches (8.9 to 10.2 centimeters) of shortening. 
Shortening which meets the criteria for a 50 percent 
evaluation also warrants special monthly compensation.  A 
Note following DC 5275 provides that shortening is determined 
by measuring both lower extremities from the anterior 
superior spine of the ilium to the internal malleolus of the 
tibia.  The Veteran's right leg shortening is rated 
noncompensable.  See 38 C.F.R. § 4.31 (noncompensable, or 0 
percent, rating authorized when Rating Schedule does not 
provide such an evaluation and the requirement for a 
compensable evaluation are not met).

The Veteran is not entitled to a compensable rating for his 
right leg shortening because there is no evidence that this 
shortening is at least 1 1/4 inches (3.2 cms) during the 
appeal period or at any time.

Prior to the appeal period, a January 1975 VA clinic note 
indicated that the right leg measured 3/4 of an inch shorter 
than the left, and the physician prescribed a 3/8" lift for 
the right heel.  An August 2003 bone length scan report 
indicates that the Veteran's right hip was slightly higher 
than his left hip, with a discrepancy of about 2 cm. between 
them, and the knees were of the same height, suggesting that 
the left femur was larger than the right.  An October 2003 VA 
treatment note indicated that the Veteran's right leg was 
shorter than his left leg, and that 3/8 of an inch leveled 
the illium.  The plan indicated that a request would be made 
for a 3/8 inch heel and shoe lift.  A November 2003 VA 
physical therapy note indicates that a 3/8 of an inch shoe 
and heel lift was ordered.

A March 2004 VA examination report indicated that it had been 
documented that the Veteran's right femur was shorter than 
his left femur by 3/8 of an inch.  On examination, the right 
lower extremity was 3/8 of an inch shorter than the left.  
The measurement was made on the outside from the right hip to 
the right foot.

Thus, the evidence reflects that the Veteran's right leg has 
not been at least 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.) 
shorter than the left warranting a compensable rating at any 
time during the appeal period.  The Veteran has not alleged 
otherwise; in fact, in his December 2003 statement, he 
indicated that the right femur was 3/8 of an inch shorter 
than the left.  The Veteran also disagreed with the 
noncompensable rating in his July 2004 NOD because of the 
effect that his right leg shortening has had on his back, 
left leg, left hip, and pelvis.  However, the effect of the 
leg shortening on other parts of the body is not a part of 
the criteria for evaluating right leg shortening, and these 
contentions do not therefore warrant a different rating.  
Moreover, the Veteran is being compensated for the symptoms 
to which he refers by the ratings he has been granted for 
service-connected left knee disabilities, lumbar spine 
disabilities, and left hip arthritis.

For the foregoing reasons, a compensable rating is not 
warranted for the Veteran's right leg shortening.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

Extraschedular Considerations

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
veteran's left knee, lumbar spine, and right leg disabilities 
are fully contemplated by the applicable rating criteria.  
The Board's consideration of all potentially applicable 
diagnostic codes, particularly with regard to the left knee 
and lumbar spine, and the separate ratings granted for 
different left knee and lumbar spine symptoms, reflects that 
the criteria take account of the symptomatology of the 
Veteran's disabilities.  Thus, consideration of whether the 
veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  

Earlier Effective Date for Housebound SMC

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, has one service-
connected disability rated as 100 percent disabling and 
additional service-connected disability or disabilities 
independently ratable at 60 percent or higher or he is 
permanently housebound. 38 U.S.C.A. § 1114(s) (West 2002); 38 
C.F.R. § 3.350(i) (2009).  The Veteran will be found to be 
permanently housebound if, due to his service-connected 
disabilities, he is substantially confined to his home or the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that such 
confinement will continue throughout his lifetime.  Id.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a). Except as otherwise provided, 
the effective date of an evaluation of compensation based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase (to include housebound SMC) will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.400, 3.401(a). However, when an award of 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional compensation payable by reason of 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established. 38 C.F.R. § 3.401(a).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(1)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).  In making this determination the 
Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  In any event, the effective date of 
an award of any compensable evaluation cannot be made earlier 
than the day following separation from active military 
service, or the date entitlement arose if the claim is 
received within one year after separation from service. 38 
U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(b)(2).

Also, with regard to the terms "application" or "claim", the 
Board notes that, once a formal claim for compensation has 
been granted, receipt of a VA hospitalization report, a 
record of VA treatment, or a record of hospitalization will 
be accepted as an informal claim for increased benefits, and 
the date of such record will be accepted as the date of 
receipt of a claim. 38 C.F.R. § 3.157(b) (1); see also 38 
C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year thereafter.

There is no basis for an earlier effective date for 
housebound SMC in this case under the above regulations and 
the Veteran does not so argue.  In its May 2004 rating 
decision, the RO granted SMC based on housebound status 
effective December 29, 2003.  The effective date of December 
29, 2003 is the date that the Veteran filed his increased 
rating claim.  It is also the date that he had additional 
disabilities ratable at 60 percent, independent of his 
paranoid schizophrenia rated 100 percent disabling, and that 
the RO determined he was housebound.

In his July and August statements, the Veteran disagreed with 
this effective date, arguing that it should be January 1, 
1999.  This was the date of the Veteran's first claim for 
housebound SMC.  The RO denied this claim in March 1999.  The 
Veteran was notified of this decision and did not appeal.  
Therefore, the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).  The Veteran does 
not argue that the decision did not become final.  Nor does 
he argue, and the evidence does not show, that he filed a 
claim, formal or informal, between the March 1999 denial and 
the December 29, 2003 claim for housebound SMC that was 
granted.  Rather, the Veteran argues that there was CUE in 
the March 1999 decision denying housebound SMC.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of CUE. In order 
for a claim of CUE to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Veteran's argument, in his August 2004 NOD and elsewhere, 
is that he was in fact housebound at the time of the March 
1999 decision, but that he could not obtain medical evidence 
proving that he was housebound because his physical condition 
did not permit him to do so.  While the Veteran has pled his 
CUE claim with sufficient specificity, the claim must be 
denied because the Veteran has not met the standard for 
showing CUE.  The Veteran did not allege that the facts, as 
they were known at the time, were not before the adjudicator.  
Rather, he alleges that he was unable to provide evidence to 
the adjudicator showing that he was housebound at that time, 
even though he in fact was housebound.  While the Board is 
sympathetic to the Veteran's argument, it must view the RO's 
March 1999 based on the records that were either before the 
RO at that time or records from that time that were in VA 
custody or generated by VA.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Veteran has not pointed to any such 
records that support his contention.  Moreover, he has not 
indicated how any such records would have warranted a 
different result under the law and regulations applicable at 
that time, or claimed that the RO misapplied those laws or 
regulations.

At the time the Veteran filed his claim, the applicable law 
and regulations similarly provided that SMC was payable at a 
specified rate if the Veteran, as the result of service-
connected disability, has one service-connected disability 
rated as 100 percent disabling and additional service-
connected disability or disabilities independently ratable at 
60 percent or higher or he is permanently housebound, and 
defined housebound as substantially confined to his home or 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it was reasonably certain that such 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s) (1999); 38 C.F.R. § 3.350(i) (1999).  In 
its March 1999 decision, the RO noted the requirements of a 
100 percent rating, additional disabilities independently 
ratable at 60 percent, and substantial confinement to 
dwelling and immediate premises due to disabilities.  The RO 
wrote that none of these requirements had been met.  The RO 
was incorrect insofar as the Veteran was rated 100 percent 
disabled for his paranoid schizophrenia.  However, the 
Veteran's additional disabilities were not independently 
rated 60 percent disabling.  Moreover, the Veteran has not 
alleged, and there is no evidence indicating, that the RO's 
finding that the Veteran did not meet the requirements of 
being substantially confined to his dwelling and immediate 
premises was clearly erroneous.

For the foregoing reasons, an effective date prior to 
December 29, 2003 is not warranted for the grant of 
housebound SMC.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to an increased rating for left knee strain with 
laxity, currently rated as 30 percent disabling, is denied.

An initial rating higher than 10 percent for left knee DJD 
with limited motion and pain is denied.

A separate 10 percent rating for limitation of extension of 
the left knee is warranted.

An initial rating higher than 20 percent for lumbar spine DDD 
with limited motion is denied.

An initial rating of 40 percent, but no higher, for lumbar 
spine DDD, with left lower extremity radiculopathy, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits

Entitlement to an increased rating for shortening of right 
leg, currently rated noncompensable, is denied.

Entitlement to an effective date earlier than December 29, 
2003, for the grant of housebound SMC, is denied.
REMAND

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates that there is a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is evidence of persistent or recurrent 
symptoms of left and right ankle disabilities.  A December 
2004 VA treatment note indicated that the Veteran complained 
of right ankle laxity and, although examination findings were 
essentially normal, the diagnosis was that symptoms were 
suggestive of right ankle laxity.   The Veteran was given an 
air splint for his right ankle.  December 2004 through 
January 2005 private physical therapy notes contain 
examination findings indicating some decreased range of ankle 
motion and instability.  A February 2005 follow up VA 
treatment note indicated that the symptomatology of right 
ankle laxity was improved with the brace, but that the 
Veteran now complained of left ankle instability 
(subjective).

In his January 2005 statement in support of his claims for 
service connection for right and left ankle disabilities, the 
Veteran argued that injured his ankles during service and 
continued to experience right and left ankle symptoms 
thereafter.

On the August 2006 VA examination, the VA examiner noted that 
the Veteran stated that he had a history of giving way of 
both ankles, especially the right ankle.  On examination, 
there was normal dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees of each ankle, without evidence of 
pain, fatigue, weakness, lack of endurance, or swelling.  The 
only abnormalities noted were of callus formation on the 
bottom of the right foot.  There was no hallux valgus 
bilaterally.  There were no abnormalities on X-ray.  The 
diagnosis with regard to the ankles was right and left ankle 
arthralgia without evidence of arthritis.  In his opinion, 
the VA examiner wrote that the Veteran's left and right ankle 
conditions were not likely ("less likely than not") related 
to his left knee condition.  The rationale was that there was 
no sign or radiographic evidence of arthritis.

While the most recent diagnosis of bilateral ankle 
arthralgia, i.e., pain, would not itself constitute evidence 
satisfying the "current disability" requirement, see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001), the Board 
finds that a remand is warranted for the following reasons.  
The Veteran is competent to report objective manifestations 
of his ankle problems, including laxity, and his testimony in 
this regard must be weighed against the objective evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The August 2006 VA examiner, while noting the 
Veteran's complaints of laxity, did not address the VA 
treatment notes or physical therapy records indicating laxity 
or instability and did not render a specific finding in this 
regard.  While the August 2006 VA examiner's diagnosis of 
arthralgia alone could be taken as a rejection of the 
Veteran's lay statements and the medical evidence indicating 
some laxity or instability, the Board finds that, in these 
circumstances, a more definitive opinion is required as to 
whether the Veteran has a current disability of either ankle, 
to include laxity or instability.  Moreover, as the Veteran's 
claims were for service connection on a direct incurrence 
basis, an opinion is warranted as to whether any current 
disability of either ankle is related to service, whereas the 
August 2006 VA examiner opined only as to whether his current 
symptoms were related to the Veteran's service-connected left 
knee disability.  Consequently, a new VA examination is 
warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The Board notes that the Veteran characterized his claim for 
service connection for a right ankle disability as a petition 
to reopen a claim that was previously denied in 1983.  
However, the RO's April 1983 decision denied service 
connection for a right foot disability.  As the current claim 
is for a different disability than that denied in the 
previous claim, the RO correctly reviewed the claim on a de 
novo basis.  See  Boggs v. Peake, 520 F.3d 1330 (2008).

Accordingly, the claims for service connection for left and 
right ankle disabilities, are REMANDED for the following 
action:

Schedule the Veteran for a VA examination 
as to the nature and etiology of any left 
and right ankle disabilities.  All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether, in 
his opinion, the Veteran has a disability 
of either ankle.  In so opining, the 
examiner should address the Veteran's 
statement and the treatment records 
referring to ankle laxity or instability.  
Then, as to any identified disability, 
the examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that any such 
disability is related to service or a 
service-connected disability.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinions.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


